Citation Nr: 1430764	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-22 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to March 1996 and from June 2004 to November 2005.
This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In that decision, the RO denied entitlement to service connection for bipolar disorder (claimed as PTSD). 

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  The hearing transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has current PTSD as a result of various stressors that occurred in service.

The Veteran was afforded a VA PTSD examination in September 2010.  The VA examiner had access to the Veteran's claims file and was notified that the Veteran provided a July 2009 private treatment record showing a diagnosis of "bipolar I, depressed, severe," a January 2010 treatment note that shows a diagnosis of PTSD, as well as evidence that his stressors had been verified.  The VA examiner found that, while one of the Veteran's reported stressors meets the DSM-IV criteria, he did not report psychiatric symptoms that meet the DSM-IV criteria for a diagnosis of PTSD.  

The examiner diagnosed the Veteran with bipolar II disorder.  She opined that "it is at least as likely as not that his bipolar disorder was not a result of military service."  From this opinion, it appears that the VA examiner believes it to be unlikely that the Veteran's bipolar disorder is related to his military service.  However, the wording of the opinion indicates a 50 percent chance that the bipolar disorder is service related.  It is simply not clear, in light of the lack of a sufficient explanation that accompanies the opinion, how likely the examiner believes it to be that the Veteran's bipolar disorder is related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (an examination report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions).

Therefore, the Board finds that the September 2010 VA medical opinion is inadequate for the purpose of determining whether the Veteran's bipolar disorder is related to service.  The Board will remand this matter to obtain the necessary clarification.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim).

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file (including any relevant records contained in the Virtual VA system), and a copy of this remand to the September 2010 VA examiner for an addendum to the opinion.  The examiner should clarify the September 2010 medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bipolar disorder had its clinical onset in service, was manifested within the first post service year or is otherwise related to his military service.  

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  If the September 2010 VA examiner is unavailable, refer the claims file to another VA psychiatrist or psychologist.  If an additional examination is deemed necessary, one should be scheduled.  

2. After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal.  If the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



